Citation Nr: 1529530	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO. 10-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral wrist disability, to include carpal tunnel syndrome, overuse syndrome and tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2015. A transcript of the hearing is associated with the electronic claims file.

The Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim of service connection for one is considered a claim for all. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board has expanded the Veteran's claim for service connection for a bilateral wrist disability to include carpal tunnel syndrome, overuse syndrome and tendinitis.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, VA provided an examination in May 2007. There, the examiner indicated a diagnosis of "perceived carpal tunnel syndrome," and noted no objective findings at the time. An October 2007 addendum, contained in e-mail correspondence, indicated that there were no objective findings to support the diagnosis of carpal tunnel syndrome. As no current diagnosis of carpal tunnel syndrome was noted, the examiners did not provide opinions as to the etiology of the claimed carpal tunnel syndrome. However, there is no indication that the other diagnoses noted or suspected in service, specifically tendinitis and overuse syndrome, were addressed. As noted above, these alternative diagnoses are included in the Veteran's claim for service connection for a bilateral wrist disability. Clemons, 23 Vet. App. 1. As such, the Board finds that a new VA examination is necessary to determine whether there is a current disability, to potentially include carpal tunnel syndrome, overuse syndrome and tendinitis, underlying the complaints of bilateral wrist pain, and, if so, whether the current disability is causally related to the Veteran's in-service treatment for bilateral wrist pain.

The Board also notes that the Veteran's DD-214 reflects roughly six months of foreign service, although the location is not specified. However, a pre-deployment questionnaire from May 2005 indicates that the Veteran was preparing to deploy to Southwest Asia, specifically Qatar, and a post-deployment health assessment confirms that the Veteran was in fact deployed. As this constitutes qualifying service in Southwest Asia, the claimed disability is potentially eligible for service connection based on the presumption in favor of certain disabilities occurring in Persian Gulf Veterans. 38 C.F.R. § 3.317. Therefore, the VA examiner must also address whether the Veteran's complaints of bilateral wrist pain are a sign or symptom of either an undiagnosed illness or a medically unexplained chronic multisymptom illness. 38 C.F.R. § 3.317(a)(2)(i)(A)-(B), (b)(1)-(13).

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral wrist disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is there a current bilateral wrist disability underlying the Veteran's complaints of bilateral wrist pain, to include carpal tunnel syndrome, tendinitis and/or overuse syndrome?

b) If so, is it at least as likely as not (a fifty percent probability or greater) that the bilateral wrist disability is causally related to her active duty service?

c) If there is no current diagnosis underlying the complaints of bilateral wrist pain, is it at least as likely as not (a fifty percent probability or greater) that the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness to account for the wrist pain?

A medically unexplained chronic multisymptom illness for the purposes of this question is manifested by symptoms and signs such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317(a)(2)(ii).

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however attention is invited to an October 2004 in-service diagnosis of overuse syndrome, an October 2004 note indicating suspected tendinitis, and a February 2005 note indicating suspected carpal tunnel syndrome.

Any appropriate evaluations, studies and testing deemed necessary by the examiner, to include EMG testing, should be conducted, and their results included in the examination report.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




